— Appeal unanimously dismissed without costs. Memorandum: An appeal from an order in a CPLR article 78 proceeding does not lie as a matter of right (CPLR 5701 [b] [1]). Such an appeal is authorized only upon permission of the Judge who made the order or from a Justice of the Appellate Division (CPLR 5701 [c]). Since no permission to appeal has been granted, this appeal must be dismissed (Matter of Driscoll v Department of Fire, 112 AD2d 751; Matter of Steele v City of Buffalo Dept. of Community Dev., 86 AD2d 754; Hawley v Town of Aurora, 41 AD2d 588; Matter of Vivenzio v City of Utica, 30 AD2d 771). (Appeal from order of Supreme Court, Onondaga County, Stone, J. — art 78.) Present —Callahan, J. P., Denman, Green, Pine and Davis, JJ.